IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20287
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALAN DONALD COVELESKIE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-634-1
                      --------------------
                        February 1, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alan Donald Coveleskie appeals his sentences for use of the

internet for certain activities relating to child pornography in

violation of 18 U.S.C. §§ 2252A(a)(1) and 2256(8).     We review the

district court's application and interpretation of the sentencing

guidelines de novo and its factual findings for clear error.

United States v. Flucas, 99 F.3d 177, 178 (5th Cir. 1996).     There

is no clear error if the district court's factual finding is

plausible in light of the record read as a whole.      United States

v. Parker, 133 F.3d 322, 330 (5th Cir. 1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20287
                                  -2-

     Coveleskie concedes that his argument that the district

court erred in applying a five-level sentence enhancement

pursuant to U.S.S.G. § 2G2.2(b)(2) is foreclosed by our

precedent.     See United States v. Fowler, 216 F.3d 459 (5th Cir.

2000); United States v. Canada 110 F.3d 260, 262-63 (5th Cir.

1997).

     The district court's determination that Coveleskie engaged

in a pattern of activity justifying a five-level sentence

enhancement pursuant to U.S.S.G. § 2G2.2(b)(4) is plausible in

light of the record as a whole, and thus Coveleskie has shown no

clear error.     See Parker, 133 F.3d at 330.

     Coveleskie's argument that his sentences violate Apprendi v.

New Jersey, 120 S. Ct. 2348 (2000), is foreclosed by our

precedent because his sentences did not exceed the statutory

maximum.   See United States v. Meshack, 225 F.3d 556 (5th Cir.

2000).

     AFFIRMED.